Citation Nr: 0307249	
Decision Date: 04/15/03    Archive Date: 04/24/03

DOCKET NO.  98-11 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim for entitlement to service 
connection for bilateral bunion deformity.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.N. Romero, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1974 to March 
1980.  According to his DD 214, he also had almost 15 years 
of prior active duty.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 1997 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

In November 2000, the veteran presented testimony at a 
hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing is of record.

When the veteran's case was before the Board in February 
2001, it was remanded for additional RO action.  It was 
returned to the Board in March 2003 for further appellate 
action.  

The Board notes that in January 2002, the veteran submitted a 
claim seeking an increased rating for all of his service-
connected disabilities.  In a December 2002 rating decision, 
the RO adjudicated all but one of the veteran's claims, 
entitlement to an increased (compensable) rating for 
supraorbital neuritis.  This matter is referred to the RO for 
appropriate action.


REMAND

The last Supplemental Statement of the Case (SSOC) regarding 
the issue of whether new and material evidence has been 
received to reopen a claim for entitlement to service 
connection for bilateral bunion deformity was issued in 
December 2002.  In this SSOC, the RO applied 38 C.F.R. 
§ 3.156(a) (2002), which provides the amended definition of 
new and material evidence.  The amendment to redefine new and 
material evidence is not liberalizing.  The Secretary of VA 
has specifically provided that the amendment of 38 C.F.R. 
§ 3.156(a) is only applicable to claims to reopen filed on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620, 45, 629.  It 
does not apply to the appellant's claim to reopen, which was 
received in October 1996.  

The Board further notes that verification of the veteran's 
dates of active service prior to May 1974 is not of record.

In light of these circumstances, the case is REMANDED to the 
RO for the following action:

1.	The RO should obtain verification of 
the veteran's dates of active service 
prior to May 1974.  

2.	The RO should issue an SSOC 
readjudicating the veteran's claim to 
reopen under 38 C.F.R. § 3.156(a) 
(2001).  The veteran and his 
representative should then be given 
an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any ultimate outcome of this claim.  The 
veteran need take no action unless otherwise notified.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 




4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



